Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-16 on 10/29/20 is acknowledged.  Claims 1-16 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/20 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanical interface designed to receive a sampling device in claims 15 and 16; and sensing unit capable of acquiring data from an indicator section of said sampling device in claims 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 are rejected because “sample acquisition configuration” and “sample transfer configuration” it is unclear how the configurations of the device structurally further define the claimed device.  The claim language appears to recite the manner of operating the device, which does not differentiate an apparatus claim from the prior art. 
Claims 1 and 16 are rejected because it is unclear whether the test strip is being positively claimed since it is claimed in the “wherein” claim language, which recites “wherein said main case further has a test strip mounting portion designed to have a test strip mounted therein”. 
Claims 2-5 are rejected because “serial kinematics” is unclear.  Is this referring to the how the sample transfer member moves, by serial kinematics? Or is this a structural feature?  For examination purposes, “serial kinematics” will be given the appropriate weight and interpreted as intended use and/or functional claim language. 
Claims 3-5 are rejected because it is unclear how the subject matter structurally further defines the claimed device.  The claim language appears to claim the intended use and/or function of the device.  Also, it is unclear whether clamping portion is closed entirely because of the claim language, “can be”. 
Claim 6 is rejected because it is unclear how the “designed to” claim language structurally further defines the claimed device. 
Claim 7 is rejected because “beak-like kinematics” is unclear.  A recitation using the term “like” makes the limitation unclear.  Furthermore, “beak-like kinematics” is unclear.  Is this referring to the how the clamping portion moves, by beak-like kinematics? Or is this a structural feature?  For examination purposes, “beak-like kinematics” will be given the appropriate weight and interpreted as intended use and/or functional claim language.
Claims 9-10 are rejected because it is unclear how the claim language in each claim structurally further defines the claimed device.  The claim language in each claim appears to claim the intended use and/or function of the device by reciting e.g., “capable of”.  
Claim 11 is rejected because it is unclear how “a pressing force” structurally further defines a claimed device.  Furthermore, the condition of having the clamping portion closed entirely is not clear because it appears to recite an intended use by the term, “if”.  
Claim limitations mechanical interface designed to receive a sampling device in claims 15 and 16; and sensing unit capable of acquiring data from an indicator section of said sampling device in claims 15 and 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 15 and 16 are rejected because it is unclear whether the sampling device and indicator section are being positively claimed.  The sampling device and indicator section are claimed in the intended use or function claim language, e.g., designed to and capable of. 
Claim Interpretation
The Office asserts that terms and phrases like “designed to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “designed to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 13-14,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannant et al. (“Hannant,” US Pub. No. 2009/0318829).
As to claim 1, Hannant discloses a sampling device (e.g., sample collection and testing device) for a liquid sample, the sampling comprising: 
a) a main case (e.g., housing) having a clamping portion (e.g., retaining clip and/or upper part; [0030] et seq.), a sample reception section (e.g., sample receiving port and/or upper and/or lower housing) and an indicator section (e.g., window), said sample reception section being located within said clamping portion (e.g., [0053] et seq.), wherein said main case further has a test strip mounting portion (e.g., internal chamber for analytical test strip, [0053] et seq.) designed to have a test strip mounted therein so that said test strip extends into said sample reception section as well as said indicator section; and 
b) a sample transfer member (e.g., pivot arm) being connected to said main case and having a sample acquisition portion (e.g., sample collector), wherein said sample transfer member and said main case are configurable in at least the following configurations: i) a sample acquisition configuration, wherein said sample acquisition portion is located outside said main case and securable in said configuration by said clamping portion; and ii) a sample transfer configuration, wherein said sample acquisition portion is located within said sample reception section and securable in said configuration by said clamping portion.  See configurations shown in figs. 1-4 and [0052] et seq.; and 112 rejections above. 
As to claim 2, see e.g., [0054] et seq. and figs. 1-4. 
As to claims 3-5, see 112 rejection above, and [0052] et seq.
As to claim 6, see e.g., [0054] et seq.
As to claim 7, see e.g., figs. 1-4.
As to claim 13, see e.g., stud in figs. 1-4. 
As to claim 14, see e.g., internal chamber for analytical test strip, [0053] et seq.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hannant in view of Eckermann et al. (“Eckermann,” US Pub. No. 2004/0171173).
See Hannant above. 
As to claims 8-10 and 12, Hannant does not specifically disclose a strainer.  Eckermann discloses in e.g., [0045] In FIG. 1, the housing part 2 comprises a test strip 8 located between the wall of the housing part 2 and the dividing wall 10. The dividing wall 10 has an inlet opening 7 provided with a grating 11. When the housing is closed, the absorbent pad 4 is pressed, by means of squeezing arrangement 6 (not shown in FIG. 1) in the housing upper part 3, against the grating 11 so that a sample of fluid taken up previously in the pad 4 passes through the grating 11 to the test strip 8.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a strainer in order to squeeze the sample out of, for example, an  absorbent pad (e.g., [0028] of Eckermann). 
As to claim 11, see 112 rejection above and [0016] et seq. of Eckermann. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hannant in view of Huffstodt et al. (“Huffstodt,” US Pub. No. 2008/0112848).
See Hannant above. 
As to claims 15 and 16, see claim 1 above with regard to the sampling device.  Hannant does not specifically disclose a mechanical interface and the sensing unit.  Huffstodt discloses a reading device (e.g., fig. 20) that includes a mechanical interface (e.g., test strip assembly holding slot) designed to receive a sampling device; and a sensing unit (e.g., circuitry and/or microprocessor) capable of acquiring data from an indicator section of said sampling device, if said sampling device is applied to said mechanical interface (e.g., [0062] et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a reading device with a mechanical interface and sensing unit because it would be desirable to have a hand-held device that is readily available to allow for on-site testing of the test strip (e.g., [0002] of Huffstodt).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/10/2022